Title: John Adams to John Quincy Adams, 23 October 1790
From: Adams, John
To: Adams, John Quincy


Dear Sir
New York October 23. 1790
The Note from Piemont, I would not have Sued by any means. Hopkins’s Pretentions I have no Idea of. I Suppose an account with him may be found in my Ledger, But I can Say nothing upon memory. Piemont ought to make out his Account— He says I had a Bar Wig and a Bob Wig of him. If so he should make out his Account and if they amount to as much as the Note, there is an End of the Business. If not, he ought to pay the Ballance. But in all Events dont sue him. The other Notes and Accounts, if you write to the Persons and they come and settle it will be well. But dont throw away good money after bad.
I congratulate you, on your first opening at the Bar in Boston. Mr Otis’s Civility, I shall not soon forget. It is not the first Time that Otis and Adams have been concerned together in that Court. I wish you may have as good a Friend as I had in one of the Name and be to him as faithful and Useful a Friend as I was. From 1758 to the day of his Death my Friendship with his Uncle was uninterrupted.

Your Anxiety is too great.— You have no right to expect and no reason to hope for more Business than you have. Remember, Your Reputation is not formed but to form.— Confidence in your Talents & Fidelity, must arise by degrees and from Experience.— The Interests of Clients are too dear and important to them to be committed by hazard to the Care of a Lawyer. Your Name can as yet be no more than that of a promising Youth— They will call you after sometime a growing young Man.
Your Sensibility at your first essay at extemporary oratory your Agitation, your Confusion, if they were as lively as you describe them, are not at all Suprizing. Had you been calm and cool, unaffected and unmoved, it would have been astonishing. Mr Pratt Said to me, “I should despair of a young Man, who could be unmoved at his first Attempt.” This will by no means hurt your Character or your Reputation. Such Modesty is amiable. Such Bashfulness is touching: it interests the People in ones favour. I hope however, that you will never wholly conquer this Modesty. The Audience have a right to be respected and venerated. A sense of Decency; the Awe of a Gentleman ought always to be upon your Mind when you Speak in publick. The Judges, the Lawyers the Jurors, the Parties and Witnesses, have all a right to be treated with respect from You, and no other manners or Language than those of a Gentleman should ever escape you towards any of them.
Your Mother has had a severe ill turn: but is better. We expect to remove in all next Week, to Philadelphia.
It is to me a severe mortification that I cannot have more of your society: But Providence has ordered my Course of Life in such a manner, as to deprive me for the most Part of the Company of my Family. Now I totally despair of ever living with them together.
I wish I had Served a Country possessed of more generous Sentiments that I might have been able to give my Children Some better assistance: but Complaints are Follies.
The Publick in every State is rejoiced at the reelection of Mr Gerry and Mr Ames: But there is some Anxiety for the Consequences of a very restless Party in Boston. There are some Figures there of unbounded Ambition and deep Insincerity. Ambition is a good quality, when it is guided by Honour and Virtue: but when it is Selfish only, it is much to be dreaded.
I am my dear Child your affectionate
John Adams
 